Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I – fig. 3 in the reply filed on February 26, 2021, is acknowledged.  Applicant asserts that claims 1, 2, 4-15, and 18 read on the elected invention.  Accordingly, claims 3, 16, 17, and 19 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 4-15, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Albizuri (2015/0150404) in view of Querejeta (2016/01009028).
Regarding claim **, Albizuri teaches 
1. A gas cooking appliance comprising: a burner 3; an ignition electrode 19 for igniting the burner; a gas valve 20 for regulating gas flow to the burner from a gas conduit 4,5; an electromagnetic shut-off valve 6 arranged in the gas conduit 5 (fig. 2), the electromagnetic shut-off valve including a closure member 11 that is movable between a (para. 0013-0024); a control unit 7,8,9 configured to deliver electric current (para. 0013-0024); and a 8 (para. 0013-0024) 
17 electrically connected to the control unit, the electrical switch configured to assume an open position and a closed position, when in the open position electrical power is not provided to the control unit, when in the closed position electrical power is provided to the control unit, the electrical switch configured to transition from the open position to the closed position upon the push button assuming the depressed position, when power is provided to the control unit, the control unit is configured to deliver current to the ignition electrode (para. 0020).  
4. The gas cooking appliance according to claim 1, wherein the control unit is configured to perform different operations in the gas cooking appliance (para. 0020).  
5. The gas cooking appliance according to claim 4, wherein the different operations comprise the selection of at least one cooking variable, the at least one cooking variable including a cooking time and/or a cooking temperature (inherent).  
6. The gas cooking appliance according to claim 4, wherein the different operations include a locking and/or shut-off and/or cleaning of the gas cooking appliance (inherent).  
7. The gas cooking appliance according claim 1, wherein 7 is configured to wirelessly connect with a remote control 9 unit so that the gas cooking appliance is capable of being monitored and controlled by the remote control unit (para. 0013-0024).  
8. The gas cooking appliance according to claim 7, wherein the remote control unit is selected from the group consisting of: a smartphone and an electronic tablet (para. 0021). 
12. The gas cooking appliance according to claim 11, wherein the electromagnetic shut-off valve is capable of being inserted into and removed from the gas conduit (inherent).  
13. The gas cooking appliance according to claim 11, wherein the electromagnetic shut-off valve and control unit form an assembly that is capable of being integrated into and removed from the cooking appliance as a singular unit (inherent).  
(para. 0019).  
15. The gas cooking appliance according to claim 13, further comprising a rechargeable battery that supplies power to the electromagnetic shut-off valve and control unit, the gas cooking apparatus further comprising a thermopile that is electrically coupled to the rechargeable battery to recharge the rechargeable battery (para. 0019).  
18. A gas cooking appliance according to claim 1, further comprising a temperature sensor that is configured to send a signal indicative of a temperature measured by the temperature sensor to the control unit, the control unit configured to act on the electromagnetic shut-off valve to cause the electromagnetic control valve to assume the stable closed position when the temperature measured by the temperature sensor reaches a threshold temperature (para. 0018).  

Albizuri teaches the invention as described above but fails to explicitly teach the shut-off valve position of stable open and stable closed with the control unit electric current being of the pulse type, and the manual actuator being of the push button type. 
As regards the shut-off valve and control unit, in the same or related field of endeavor, Querejeta teaches that it is known in the art to provide 
a shut-off valve 100 position of stable open and closed function (para. 006,0037) upon receiving electric current pulses (fig. 15) from the control unit 200, so as to provide for emergency situations (para. 0007).
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Albizuri, with Querejeta, to configure the shut-off valve and control unit as described above for the purpose of providing for emergency situations.
As regards the details of the manual controller, Official Notice is given that a manual controller in the form of a push button assembly including lighting means using an led as claimed is old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for tactilely and visually convenient manual control.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed push button arrangement into the invention taught by Albizuri and Querejeta, so as to provide for convenient manual control.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

March 23, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762